DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's RCE amendment filed 12/23/2020.
Claims 1-3, 6, 7, 9-12 and 15-24 are pending.  Claims 4, 5, 8, and 13-14 have been cancelled.  Claims 19-24 are newly added claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-3, 6, 7, 9-12 and 15-24 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 


	The references submitted in IDS of 12/23/2020 is reviewed and considered, and  it is determined that claims 1-3, 6, 7, 9-12 and 15-24  are allowable over the cited references because the cited reference does not teach or suggest at least the combination of interrelated steps or elements recited in independent claims 1, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	 01/14/2021